Citation Nr: 0101366	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-20 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1977 to 
June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and October 1998 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which, in pertinent part, 
denied the above claim.

The June 1998 rating decision also granted service connection 
for a residual scar from a head injury, with assignment of a 
zero percent (noncompensable) disability rating.  Although 
the statement of the case included this issue, it was not 
certified to the Board as on appeal, and the appellant's 
representative did not present argument on this issue.  This 
issue is not before the Board because at no time did the 
appellant disagree with the rating assigned for the scar.  
His notice of disagreement and substantive appeal 
specifically discussed the etiology of his psychiatric 
disorder.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107). 

Under the new law, VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)). 

Here, the veteran's service medical records show that he 
suffered a head injury in 1977 when he was hit with a 
pitcher.  He denied any loss of consciousness.  He had 
stitches over his left cheek and eyebrow.  In April 1978, he 
was diagnosed as having an immature personality disorder.  On 
separation examination in June 1978, the veteran gave a 
history of frequent trouble sleeping, depression or excessive 
worry, and loss of memory or amnesia.  Current diagnoses 
include major depression.

Accordingly, on remand the veteran should be afforded a VA 
examination in order to assess the diagnosis and etiology of 
any current psychiatric disability.  Any additional post-
service records showing treatment for the veteran's 
psychiatric disability could prove relevant to the claim and 
should also be requested.

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to specify where he 
has received treatment for a psychiatric 
disorder since his separation from 
service, then obtain complete clinical 
records of all such treatment from the 
identified sources (which are not already 
of record).   

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, afford 
the veteran a VA psychiatric examination 
in order to determine the exact nature of 
any current psychiatric disorder.  The 
claims folder and a copy of this remand 
are to be made available to the examiner 
prior to the examination, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder. 

The examiner should render diagnoses of 
all current psychiatric disorders.  The 
examiner should also render an opinion 
concerning the date of onset and etiology 
of any current psychiatric disorders.  Is 
it at least as likely as not that any 
current psychiatric disorder had its 
onset during service and/or is related to 
an in-service disease or injury, 
including the veteran's in-service head 
injury in 1977?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

3.  Review the claims folder and ensure 
the foregoing development actions have 
been conducted and completed in full.  If 
the examination report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000);  see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand. 

5.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


